Citation Nr: 0631869	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  06-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss 
to include as secondary to service-connected chronic otitis 
externa due to fungus infection.

2.  Whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus to include as 
secondary to service-connected chronic otitis externa due to 
fungus infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) that denied the veteran's application 
to reopen previously denied claims of entitlement to service 
connection for bilateral hearing loss and tinnitus to 
include on a secondary basis.

It is noted that the veteran first submitted a claim for 
service connection for bilateral hearing loss and tinnitus 
in July 1992, which was denied by the RO in an unappealed 
July 1994 rating decision.  Subsequently, the Board denied 
these claims in an October 1999 decision.  

In a January 2002, the Board remanded these claims and 
instructed the RO, among other things, to consider a claim 
of entitlement to service connection for bilateral hearing 
loss and tinnitus as secondary to service-connected chronic 
otitis externa due to fungus infection, and the Board denied 
the claim of both direct and secondary service connection in 
a decision dated September 2003.  

The present claim was submitted in June 2005, and denied in 
the January 2006 rating decision.  In September 2006, the 
veteran and his representative presented testimony at a 
hearing before the undersigned Acting Veteran's Law Judge in 
Washington, D.C.  

In September 2006, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).

The Board notes that during his testimony at the September 
2006 hearing, the veteran raised a new claim for inner ear 
disorder.  See Hearing Transcript, page 7.  The claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Board's decision of September 2003, which determined 
that no new and material evidence of hearing loss and 
tinnitus due to noise exposure or chronic otitis externa due 
to fungus infection, was not appealed and is final.

2.  Evidence submitted since the September 2003 Board 
decision is cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of entitlement to service connection for hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for tinnitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hearing loss and 
tinnitus.  He and his representative have contended that 
hearing loss and tinnitus are attributable to a training 
accident where a grenade exploded near the veteran in 
December 1944, and/or that these disabilities were caused by 
his service-connected chronic otitis externa due to fungus 
infection.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R.   § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.

VA law and regulations also indicate that part of notifying 
a claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will 
seek to provide and what evidence the claimant is expected 
to provide.  Further, VA must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159(a)-(c) (2006).

That said, in July 2004, the veteran was sent a letter that 
essentially informed him of the evidence necessary to 
establish entitlement to service connection for a 
disability, what evidence the RO would obtain, and what 
evidence he was expected to obtain.  This letter also 
informed the veteran of the evidence and information 
required to reopen a previously denied claim, and explained 
what types of evidence qualified as "new" and "material" 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a May 2006 letter, the RO explained what evidence was 
needed to establish a disability evaluation and how 
effective dates are established.  To the extent that full, 
adequate notice was not provided prior to the initial RO 
adjudication of the claim in January 2006, the Board finds 
that this has not prejudiced the veteran, nor has he or his 
representative alleged otherwise.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board thus finds the 
duty to notify has been sufficiently satisfied, and there is 
no reason in further delaying the adjudication of the claim 
decided herein.  As the Board concludes herein that evidence 
sufficient to reopen the veteran's previously denied claim 
of entitlement to service connection for bilateral hearing 
loss and tinnitus has not been received, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA's duty to assist the veteran in the 
development of a new and material evidence claim is not 
triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.  That said, VA medical records have been 
obtained and the veteran was afforded a hearing in 
Washington, D.C., as noted above.  No additional pertinent 
evidence has been specifically identified by the veteran as 
relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with these claims.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

As noted, in September 2003, the Board denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  This decision is final, and may 
not be reopened on the same factual basis.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  If, 
however, "new and material" evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  

In July 2004, the veteran filed an application to reopen his 
previously denied claims of service connection for bilateral 
hearing loss and tinnitus.  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the Board decision dated in September 2003.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).


The "old" evidence

The service medical records show that the veteran was 
treated for otitis externa from October 1945 to March 1946. 
There is no record of any complaints of hearing loss or 
tinnitus.  Upon separation from the Army in June 1946, it 
was noted that there were no illnesses, injuries or 
hospitalizations; that the veteran had no physical 
complaints; and specifically that the veteran's ears were 
evaluated as normal.  A whispered voice hearing test was 
15/15 in each ear.

In a statement dated in June 1950, Dr. R. W., M.D., related 
that he had treated the veteran in 1945 and 1950 for an 
eczematoid eruption, fungal in origin. There was no mention 
of hearing loss or tinnitus.

According to a VA general medical examination in August 
1950, the veteran reported that since his separation from 
service, he had experienced a recurrence of purulent 
discharge from both ears and a blocked feeling that caused 
temporary deafness for up to several days and was relieved 
when the discharge began.

A VA ear, nose and throat examination was also conducted in 
August 1950. A spoken voice hearing test was 20/20 in each 
ear.  An audiometric test disclosed that the hearing 
threshold levels in decibels in the right ear were 45 (60), 
50 (60), 50 (60), and 50 (55) at 512, 1024, 2048 and 4096 
Hertz, respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 30 
(45), 35 (45), 30 (40) and 55 (60).  (Prior to November 
1967, the service department reported audiometric test 
results under American Standard Associates (ASA) values.  
The Department of Defense adopted the International 
Standards Organization (ISO) values in November 1967.  In 
July 1966, the VA adopted the ISO standard, which is the 
standard applied in 38 C.F.R. § 3.385 (2006).  The figures 
in parentheses represent the conversion from the ASA to the 
ISO values.)

During a VA examination in July 1955, the veteran did not 
express complaints concerning hearing loss.  A whispered 
voice hearing test was 10/15 in each ear, and a 
conversational voice test was 20/20 in each ear.

No abnormalities concerning the ears were identified on a VA 
examination in July 1957.  Conversational voice hearing test 
was 20/20 in each ear.

Dr. R. W. reported, in a statement dated in July 1959, that 
the veteran had a fungus infection when he was discharged 
from service.  He noted that the veteran's ears improved on 
occasion and seemed dry and normal, and then they "weep and 
discharge a serum intermittently."  The physician added that 
when a fluid was discharged, the veteran's hearing was 
impaired, and that as the fungus infection worsened, the 
hearing became more impaired.  Finally, he noted that there 
eventually would be permanent impairment of hearing.

In a statement dated in October 1959, the veteran's employer 
related that the veteran had been employed since February 
1958.  It was stated that he had acute discomfort and 
partial loss of hearing.

The veteran was examined by the VA in October 1959.  During 
the audiogram, the veteran stated that his hearing was 
affected when his ears had a discharge.  The audiometric 
tests disclosed a bilateral hearing loss.  There was a 
notation that the test results did not agree.

The veteran was again afforded an examination by the VA in 
February 1975.  The veteran reported that when his ear 
infection became active and there was a discharge from his 
ears, he had a loss of hearing.

Audiometric tests conducted by the VA in October 1992 
disclosed a bilateral high frequency hearing loss.

During a VA audiometric examination in May 1994, the veteran 
reported persistently recurrent, high-pitched tinnitus in 
both ears.  He claimed that it began in 1944 after a rifle 
grenade explosion.  Following audiometric tests, it was 
stated that the veteran's hearing loss was consistent with 
his report of acoustic trauma that occurred in 1944 after a 
rifle explosion.

In a statement dated in October 1994, Dr. R.L., M.D., noted 
that he had seen the veteran that month.  The veteran 
related that he had had exposure to a weapon in 1944 or 1945 
and that he had ringing in the ear and hearing loss 
following the noise blast.  It was noted that the veteran 
reportedly had experienced hearing loss since that incident. 
Dr. R.L. concluded that the veteran's hearing loss and 
tinnitus were secondary to the noise exposure from the rifle 
grenade explosion in service.

Dr. R.L. stated in March 1996 that the veteran had bilateral 
sensorineural hearing loss hearing loss secondary to noise 
exposure.  He also noted that the veteran had external 
fungal ear infections that were of a chronic nature and 
impeded his hearing.

In a statement received in February 1997, Dr. R.W. asserted 
that as the veteran's fungus infection worsened, his hearing 
became more impaired, especially when the infection was bad.

The veteran was again afforded an audiometric examination by 
the VA in July 1997.  A history of external otitis and 
tinnitus since a training accident in 1944 was reported.  
The veteran related a history of noise exposure to weapons, 
mortar and grenade fire.  The examiner commented that he 
reviewed the veteran's claims folder.  He stated that the 
medical literature did not indicate that sensorineural 
hearing loss would occur secondary to external otitis.  He 
added that otitis externa usually involved solely the 
cartilaginous portion of the canal.  It was further opined 
that, while in some cases it could extend deeper, it did not 
involve the inner ear or cause sensorineural hearing loss.  
The physician further stated that if otitis externa were 
secondary to a chronic middle ear infection or 
otomastoiditis, then a sensorineural hearing loss might 
result from the chronic middle ear infection.  He asserted 
that the veteran's claims folder did not indicate the 
occurrence of otomastoiditis or chronic middle ear 
infections.  It was noted that, while there was some 
indication of a history of a tympanic membrane perforation 
and retracted tympanic membranes, both of which might have 
occurred with middle ear infections, the presence of middle 
ear infections was not reported in the records.  Finally, 
the examiner opined that the veteran's sensorineural hearing 
loss and tinnitus were secondary to his service-connected 
external otitis only if there were a concurrent middle ear 
infection.

In a statement dated in October 1997, R. K. related that she 
had been employed by Dr. R.W. and that she had known the 
veteran for many years.  She recalled that the veteran had 
difficulty with his hearing.

Dr. R.L. concluded, in a statement dated in April 2000, that 
it was as likely as not that the veteran's hearing loss and 
tinnitus were the result of acoustic trauma that he 
experienced in service.

A VA audiometric examination was conducted in July 2000.  
The examiner noted that the veteran's claims folder was 
reviewed.  The veteran reported that he had noticed the 
tinnitus for about thirty years.  The examiner commented 
that it was as likely as not that the claimed tinnitus was 
related to the existing hearing loss; it was less likely 
than not that the veteran's present hearing loss or tinnitus 
was directly related to his service-connected ear canal 
disease.  The examination report also reflects an opinion 
that it was less likely than not that the veteran's present 
bilateral sensorineural hearing loss was directly related to 
service.

A VA audiometric examination was conducted in April 2002.  
The examiner, an audiologist, noted that she reviewed the 
veteran's claims folder.  It was noted that the findings 
were not consistent with those obtained on prior 
evaluations, and that a functional overlay to the veteran's 
hearing loss could not be ruled out.

The veteran was afforded a VA nose, sinus, larynx and 
pharynx examination in May 2002.  He claimed that he became 
aware of tinnitus approximately ten to fifteen years 
earlier.  He added that he had been informed of a hearing 
loss dating back approximately to 1950.  Following an 
examination, the pertinent impressions were tinnitus and 
hearing loss.  The examiner stated that he reviewed the 
claims folder, with specific attention to the alleged 
grenade explosion.  He stated that no record was found of 
such an incident in the service medical records.  He noted 
that this would seem to refute the history given by the 
veteran that there had been a grenade explosion or other 
incident that could result in acoustic trauma.  He 
acknowledged that the veteran required treatment for chronic 
otitis externa in service, but that there was no record to 
indicate that he complained of or had a hearing loss or 
tinnitus in service.  There was no record available to him 
indicating that there was a grenade explosion or other form 
of acoustic trauma.

The examiner stated that canal infections could cause 
tinnitus and a conductive component of the hearing loss if 
debris were allowed to occlude the canals.  He stated that 
this would be a correctable problem in that the canals could 
be debrided and any tinnitus or conductive hearing loss 
secondary to the canal infection would subside.  He 
commented that he could not determine the cause of the 
hearing loss or tinnitus, but that it appeared from the 
record that it occurred after service.  He reiterated his 
conclusion that any sensorineural hearing loss or tinnitus 
would not be a permanent result of the canal infection.  
Finally, he opined that there was no evidence that the 
current hearing loss or tinnitus was secondary to the otitis 
externa that began in service.

In May 2002, the veteran's claims folder was referred to the 
Deputy Director, Audiology and Speech Pathology Service of a 
VA facility.  Based on a review of the record, the examiner 
noted that statements by the veteran and examiners most 
proximate to the onset of the veteran's complaints, made no 
mention of a training accident or noise exposure.  He added 
that there was no evidence in the record that the veteran 
suffered middle ear infections as would be expected from 
traumatic perforations of the tympanic membrane due to blast 
over pressures (grenade explosion).  He further noted that 
hearing loss associated with infections was of the 
conductive type, usually due to inflammation and swelling of 
the lumen of the ear canal and sometimes the tympanic 
membrane itself.  He stated that the veteran noted that ear 
infections began "immediately" after the grenade explosion, 
and that it was likely that middle ear trauma would cause 
immediate hearing loss, but it was unlikely that ear 
infections developed immediately.  The physician noted that 
noise exposure typically caused a sensorineural type hearing 
loss, and this was first noted in 1992.  He commented that 
there was no plausible scientific evidence that a noise-
induced hearing loss could suddenly manifest itself 48 years 
after the fact.  He stated that while Dr. R.L. was correct 
in that noise exposure could cause sensorineural hearing 
loss, his conclusion was based on a hearing test and the 
veteran's report of a traumatic noise injury.  The VA 
examiner commented that absent from Dr. R.L.'s statement was 
the veteran's long medical history of otitis externa and 
tests indicating normal hearing.  He related that tinnitus 
was noted in 1994.  He concluded that it was less likely 
than not that tinnitus was related to military service, as 
it was first noted 48 years after service.  He added that 
the veteran's complaint of progressive hearing loss and 
dizziness suggested factors other than noise exposure.  He 
opined that since there was no apparent association between 
the onset of otitis externa and tinnitus, it was less likely 
than not that tinnitus was related to the veteran's service-
connected ear condition.  In short, the VA physician 
concluded that it was less likely than not that hearing loss 
or tinnitus was secondary to or aggravated by otitis 
externa.


The additionally submitted evidence

The additionally submitted evidence submitted in support of 
the veteran's new and material evidence claim is the 
following:

1.  An August 19, 2005 VA hearing examination by 
Dr. J.O., M.D.  

2.  VA Medical Center treatment records dated from 
December 9, 1997 through September 8, 2005.

3.  Veteran's statements dated July 2004 and July 
2005.

4.  Veteran's testimony at the September 2006 
Board hearing.

Discussion

The Board will address each category of additionally 
submitted evidence in order.

August 2005 VA examination

In a medical report dated August 19, 2005, a VA contract 
examiner (the examination was conducted by QTC Medical 
Services) recounts the veteran's statement of his history, 
including that the veteran's hearing loss reportedly started 
"in 1944 when he was exposed to a grenade explosion."  The 
report goes on to state that at the time of the explosion, 
the veteran "lost his hearing completely, but it started to 
improve over subsequent days."  Additionally, the examiner 
noted that the veteran reported that he had recurring 
problems with external ear infections, but "it is uncertain 
what type of infection he has been having, however."  
Finally, after concluding that the veteran suffers from 
severe sensorineural hearing loss and tinnitus due to noise 
exposure while in the military service, the examiner 
determined the following:

Recurring ear drainage.  This appears to be due to 
chronic external otitis, likely brought on by use 
of hearing aids on a daily basis.  This recurring 
external otitis is due to the need for use of 
hearing aids on a daily basis, which is in turn 
due to his inner ear damage from the military 
service; therefore, I believe there is a strong 
relationship between the recurring external otitis 
and the injury that he received in 1944.

The Board notes that there is no indication that the 
examiner reviewed the veteran's claims file.

Ostensibly, this evidence is new in that it is the only 
medical report by this examiner.  However, it is not the 
first medical report predicated solely on a history provided 
by the veteran.  As described above, Dr. R.L. related a 
similar history provided by the veteran and concluded in 
similar reports dated in October 1994 and March 1996, that 
the veteran's hearing loss and tinnitus were secondary to 
the noise exposure from the grenade explosion.  Moreover, in 
a letter dated April 24, 2000, Dr. R.L. cursorily stated the 
following:

It is a likely as not that [the veteran's] hearing 
loss and tinnitus are a result of acoustic trauma 
that he experienced while in the active military 
service.

The Board notes now, and has noted in the September 2003 
decision, that Dr. R.L. does not indicate in either report 
that he reviewed the veteran's claims file.  Moreover, it 
appears that the patient history Dr. R.L. stated came 
exclusively from the veteran.  

The Board concludes that the QTC examiner's report is not 
new evidence, but rather is simply previously considered 
evidence from a different source.  The Board and the RO have 
previously considered and rejected Dr. R.L.'s opinions 
because it was predicated on an undocumented version of 
events provided by the veteran.  For example, at pages 11 
and 12, of the Board's September 2, 2003 decision, the Board 
discussed the following:

The Board concedes that Dr. [R.L.] opined that the 
veteran's hearing loss and tinnitus were related 
to acoustic trauma in service.  This is 
essentially similar to his October 1994 and March 
1996 statements in which he attributed the 
veteran's hearing loss and tinnitus to service.  
As noted in the various opinions from VA medical 
personnel, Dr. R.L.'s conclusion is predicated on 
the history reported by the veteran.  In fact, 
however, there is no evidence to support his 
allegation that he sustained a rifle grenade 
explosion.  The Board observes that while the 
veteran testified that he was hospitalized after 
this alleged incident, the separation examination 
indicates that he was not admitted to a hospital 
during service.  Simply stated, the record does 
not establish that the veteran was involved in a 
grenade explosion.  Moreover, despite the fact 
that he was treated by his private physician 
following service, the June 1950 report from Dr. 
[R.W.], the initial indication of any treatment 
following service, makes no mention of hearing 
loss or tinnitus.

As is indicated above, the examiner's opinion is, in effect, 
precisely the same as the opinion of Dr. R.L.  Thus, the 
Board concludes that Dr. J.O's opinion cannot be considered 
to be "existing evidence not previously submitted to agency 
decision makers," and is not new evidence.  See 38 C.F.R. 
§ 3.156(a) (2006).

VA treatment records

The RO obtained and included in the record numerous records 
of the veteran's out-patient treatment at a VA medical 
facility.  The Board has reviewed each record and has 
determined that none are material to the claim before the 
Board.  As is detailed more thoroughly above, material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unsubstantiated fact necessary to substantiate the claim.  
The records document work done on the veteran's hearing 
aids, or treatment provided to clear up the veteran's ear 
canals.  

None of the treatment records submitted pertain to either of 
the veteran's legal theories of service connection: direct 
service connection by acoustic trauma, or secondary service 
connection by the veteran's recurring external otitis.  
Specifically, none of the records document the fact that the 
grenade incident occurred in 1944 in the presence of the 
veteran, nor does any record establish that the veteran's 
hearing loss is due to recurring external otitis.  Thus, 
none are material to the unsubstantiated facts in the 
veteran's claim.

Veteran's statements

The veteran submitted statements dated July 2004 and July 
2005.  In the relevant portions of his July 2004 letter, the 
veteran, in response to a letter from VA to a Congressman, 
indicates that a July 1959 letter established that the 
veteran was treated for an ear infection while during 
service, and expressed his disagreement with the conclusion 
of a VA audiologist who determined that the veteran's 
hearing loss was not connected to his service.  The Board 
notes that the July 1959 letter has been previously 
considered, most recently in the September 2003 Board 
decision.  Furthermore, the veteran's disagreement does not 
relate any fact that has not been previously considered by 
the RO or the Board.

In the relevant portions of the July 2005 statement, the 
veteran repeats the fact that Dr. R.W. treated his ear 
infection while the veteran was in service, and repeats the 
conclusions of Dr. R.L.  As indicated previously, both of 
these pieces of evidence have been considered in prior RO 
and Board decisions.

September 2006 Board hearing

The veteran testified under oath that his hearing loss began 
in late-1944 or early-1945 as a result of the grenade 
explosion described above.  He related that his ear was 
infected as a result of the grenade and that his tinnitus 
and hearing loss occurred at about the same time.  He also 
testified that that his "ear drains, I do not hear," but 
that "when it dries up, its okay."  See H.T. p. 6.  The 
Board has described above how those facts have been 
considered in previous decisions.

The veteran also testified that he specifically wanted the 
Board to consider a statement of R.K., a nurse who assisted 
Dr. R.W. in the veteran's treatment while the veteran was in 
service, and could corroborate that fact.  See H.T. p. 10.  
The Board notes that an October 1, 1997 letter from R.K. is 
contained in the claims file and was considered in a 
November 1998 RO rating decision.  R.K.'s statement was also 
specifically considered by the Board in the September 2003 
decision.  Thus, her statement is not new evidence.

Other contentions

Finally, the Board notes that the veteran argued in his VA 
Form 9, and his representative argued in the NOD, that the 
veteran is a combat veteran.  The Board, however, notes that 
the veteran is not a combat veteran, in that the evidence 
indicates that the veteran never left the continental United 
States during his service.  In addition, the veteran's 
reliance on Zarycki v. Brown, 6 Vet. App. 91 (1993) is 
misplaced.  Zarycki involves a claim of Post-Traumatic 
Stress Disorder (PTSD) and how the status of a combat 
veteran's statements regarding required stressors to 
substantiate a PTSD claim applies.  Because this case does 
not involve PTSD, even if the veteran were a "combat" 
veteran, he isn't entitled to any benefit Zarycki may 
provide.

The veteran also argues that under Hanson v. Derwinski, 1 
Vet. App. 512 (1991), the treating physician's (presumably 
Dr. R.L. and possibly the QTC examiner) opinion should 
simply be accepted by the Board.  However, in Hanson the 
Court noted that the physician's opinion in question was 
unrebutted.  In this case, as is demonstrated above, the 
record contains several opinions rebutting the findings of 
Dr. R.L. and Dr. J.O.  Moreover, the opinions in this case 
are unsupported by the evidence; another requirement of 
Hanson.

Conclusion

In sum, after a thorough review of the entire claims file, 
the Board concludes that the veteran has failed to submit 
new and material evidence, as defined by 
38 C.F.R. § 3.156(a) (2006).  For that reason, the benefits 
sought on appeal are denied.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, the claim is not reopened, and 
the benefits sought on appeal remain denied.

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for tinnitus, the claim is not reopened, and the benefits 
sought on appeal remain denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


